DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 3/14/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.	The objection to the title is withdrawn in view of the amendment provided.  
The amendment to P90 of the specification filed 3/14/2022  to correct the obvious error is also accepted by the Examiner.

Drawings
3.	The objection to the drawings is withdrawn in view of the amendments made to claim 13 removing the subject matter not shown in the drawings from the claim.  

Claim Rejections - 35 USC § 112
4.	The rejections of claims 7, 9-12, and 16, and thus dependent claim 10, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the appropriate corrections filed.
The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections is withdrawn in view of the correction filed. 

Claim Rejections - 35 USC § 103
5.	The rejection of claims 1, 2, 11, 13-16 under 35 U.S.C. 103 as being unpatentable over Woehrle et al. (US 2014/0170447) in view of Sugeno (US 2019/0334143) is withdrawn in view of the amendments provided.  All rejections pending from this are also withdrawn.  

6.	Claims 1-2, 9-11, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2019/117485)* (using US 2020/0303701 as a copy with citations thereto) in view of Xu (CN 207977389; copy and machine translation provided by Applicant).
	*The reference to Kim (WO 2019/117485) constitutes prior art under both of 35 U.S.C. 102(a)(1) (published June 10th, 2020) and 35 U.S.C. 102(a)(2) (priority claim to foreign application with a date of Dec. 11th, 2017).  The Kim reference has a common assignee with no common inventors.  

Regarding claim 1, Kim teaches a battery pack (“energy storage module”) (Figs. 1-9; entire disclosure relied upon) comprising: 
a cover member (refs F – all portions except top portion FS thereof) comprising an internal receiving space configured to accommodate battery cells (B) each comprising a vent (V) (P54-61; Figs. 1, 2, 4, 6); 
a top plate (top plate of frames F illustrated and labeled FS) coupled to a top of the cover member (refs F) and comprising ducts (GR) respectively corresponding to the vents (V) of the battery cells (B); 
a top cover TC coupled to a top portion of the top plate (FS) and comprising discharge holes (MV) located in an exhaust area and respectively corresponding to the ducts GR (P108-120; Figs. 1, 5, 7-8); and 
wherein the top cover TC comprises protrusion parts (PW) located on a bottom surface of the top cover TC, covering the exhaust area, and each surrounding an exterior of a corresponding duct of the ducts GR (P92-99; Figs. 4-6).
Kim fails to disclose the feature of, “an extinguisher sheet located between the top cover TC and top plate (FS), and configured to emit fire extinguishing agent at a temperature exceeding a certain temperature” as claimed.  In the same field of endeavor, Xu teaches analogous art of an battery module having an analogous construct including a top cover 8 with an explosion proof plate 5 (“extinguisher sheet”) arranged on the lower part of the top cover 8 of the module (P19), wherein the explosion-proof plate 5 (“extinguisher sheet”) includes an explosion-proof chamber with a hollow cavity composed of a low-melting polymer layer and filled with a high-efficiency fire extinguishing agent that melts at 120 °C such that the high-efficiency fire extinguishing agent immediately is emitted to the module (P13-14, 19, 34-35; Figs. 1-2; not limited to the entire disclosure).  Xu thus teaches it is a known technique to provide an explosion proof plate 5 (“extinguisher sheet”) arranged on a lower part of the top cover 8 of an energy storage module that is configured to emit a fire extinguishing agent at a temperature exceeding a certain temperature (120 °C).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the battery pack (“energy storage module”) of Kim such that includes the explosion proof plate 5 (“extinguisher sheet”) of Xu in the same location as taught by Xu (on the lower surface of top cover TC – P19) such that it is arranged on the lower surface of top cover TC and accordingly also arranged between the top cover TC and the top plate (FS), the explosion proof plate 5 (“extinguisher sheet”) of Xu is configured to emit a fire extinguishing agent at a temperature exceeding a certain temperature (120 °C) (P13-14, 19, 34-35) in order to provide the predictable results taught by Xu of effectively preventing and reducing the danger caused by battery fire and explosion (P19), thereby allowing the battery pack (“energy storage module”) of Kim to simultaneously allow for the emission of the gases from the cells B while reducing the danger of fire or explosion by way of the fire extinguishing agent.   
Regarding claim 2, Kim teaches a component (wiring board C) located between the top cover TC and the top plate (top plate of frames F illustrated and labeled FS) that comprises through-holes CV located to respectively correspond to the ducts GR (see Fig. 1, 6; P106).  Kim teaches that the through-holes CV formed in component C are formed so as not to obstruct the tunnel-type discharge paths provided by the ducts GR and the protrusion parts PW (P106).
Thus, it is considered an obvious expedient to configure the explosion proof plate 5 (“extinguisher sheet”) of Xu as applied to Kim to have the same structure as component C located between the top cover TC and the top plate (FS) such that it comprises through-holes located to respectively correspond to the ducts GR given Kim teaches this is a suitable structural construct for an entity (C) located between top cover TC and top plate FS that achieves the predictable result of not obstructing the tunnel-type discharge paths provided by the ducts GR and the protrusion parts PW (P106).
Regarding claim 9, Kim teaches wherein the top cover TC further comprises an inclined part (circled below- portion of Fig. 5) having a thickness gradually increasing toward a corresponding protrusion part GR of the protrusion parts in the exhaust area (i.e., a line can be drawn from the circled corner on the right to the curve on the left of the inclined part that is the shortest line; the next line from the location directly adjacent thereto (on the right) will be slightly longer and so on and so forth):

    PNG
    media_image1.png
    156
    144
    media_image1.png
    Greyscale

	Regarding claim 10, Kim teaches wherein a top end of the corresponding duct GR is lower than the inclined part (see at least Fig. 5).
Regarding claim 11, Kim teaches wherein a space (ref g) is defined between the corresponding duct GR and the corresponding protrusion part PW, and a gas discharges from the vent V of a corresponding battery cell B of the battery cells passes through the corresponding duct GR to be discharged to the space (g) defined between the corresponding duct GR and the corresponding protrusion part P through the inclined part.  It is noted that the italicized language is draw to a functional limitation of the system which is evaluated solely for the implied structural requirements and not the function itself.  Given there is nothing obstructing the space (g), gas discharged from the vent V of a corresponding battery cell B intrinsically capable of passing through the corresponding duct GR to be discharged to the space (g) defined between the corresponding duct GR and the corresponding protrusion part PW through the incline part (circled above) as claimed.
It is further noted that “through the incline part” is interpreted to have the same meaning/construct as shown in the figures of the instant application in which the claimed inclined part is a solid structure, and the gas travels by the incline part.  The incline part of the instant disclosure is a solid structure having a curved edge to which protruding part is connected; it does not have a through-hole or feature in which the gas travels through it as claimed, but rather, the gas travels by the inclined part.  Accordingly, given the same construct is present and taught by Kim, the gas discharged from the vent V is intrinsically capable of reaching the space g by traveling through (i.e., by) the inclined part.  
Regarding claim 12, Kim teaches wherein the corresponding duct GR has an inner diameter gradually decreasing upward (see Fig. 5). 
Regarding claim 13, Kim teaches wherein a portion of the exhaust area extends over an interior of the ducts GR (Fig. 5).
Regarding claim 14,  Kim teaches wherein the exhaust area (see discharge hole area designated MV located in Fig. 5 that is the claimed exhaust area) has a smaller thickness than the top cover TC (Fig. 5).
Regarding claim 15, Kim teaches wherein the exhaust area (see discharge hole designated MV located in Fig. 5 that is located in the exhaust area) protrudes downwardly from the top cover TC (Fig. 5).
Regarding claim 16, Kim teaches wherein an area of the discharge holes (see discharge hole designated MV located in Fig. 5 that is the claimed exhaust area) is 100% of the exhaust area as the exhaust area is defined by the discharge hole designated MV.  
Regarding claim 17, Kim teaches wherein each of the ducts GR is positioned below an interior of a corresponding protrusion part PW of the protrusion parts (see Fig. 5, reproduced below for convenience); but fails to disclose that each of the ducts GR extends into an interior of a corresponding protrusion part PW of the protrusion parts as claimed.  

    PNG
    media_image2.png
    554
    580
    media_image2.png
    Greyscale

The Courts have held the following:
A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  

	The feature that each of the ducts extends into an interior of a corresponding protrusion part of the protrusion parts, while shown in the drawings (see Fig. 6B, 6C) of the instant application, is not a feature discussed in the instant application such that there is evidence of criticality or a new and unexpected result stemming therefrom as of the effectively filed date of the instant application.  
	Furthermore, the goal of Kim is to provide “tunnel-type discharge parts”  which are achieved by the ducts GR and the protruding parts PW protruding in mutually-facing directions such that tunnel type discharge paths fluidly connected to the cell vents V may be formed therebetween (P98).  Kim further teaches that the desire is that when the battery swells such that the frames move (during operation of the module), the gaps (g) provided are configured such that the ducts GR do not move outside the protruding part PW walls (P99).   
	Therefore, the change in form or proportions such that either the duct GR, the protrusion part PW, or both are configured to have a longer length such that the each of the ducts GR extends into an interior of a corresponding protrusion part PW of the protrusion parts as claimed is considered an obvious design modification absence of new or unexpected results for which objective evidence exists, and furthermore, an obvious design change to help achieve the feature taught by Kim that the ducts GR should not move outside the protruding part PW walls when the battery swells (P99) as the extended portion (e.g., if the duct GR was extended in length) would then abut against the other component (the protruded portion PW) when swelling occurs and the frame moves away prohibiting further movement toward the non-desired configuration (P99).   

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2019/117485) (using US 2020/0303701 as a copy with citations thereto) in view of Xu (CN 207977389) as applied to at least claim 1 above, and further in view of Hassel et al. (US 5,047,272).
Regarding claim 3, Kim as modified by Xu teaches wherein the explosion proof plate 5 (“extinguisher sheet”) comprises a hollow chamber (“a receiving space”) receiving a fire extinguishing agent within an external case made of a low-melting point polymer having a melting point of 120 °C (Xu:  P34).   Xu fails to explicitly disclose that the low-melting point polymer of the casing of the explosion proof chamber is explicitly polyurea and polyurethane.  
The courts have held (MPEP 2144.07):
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Hassel discloses that polyurethane-polyurea composites, an organic polymer, are known and have a melting point in the range of 60-180° C (C7/L19-30).  Similar to Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), reading a list and selecting a known compound (polyurethane-polyurea polymeric material of Hassel having a melting point of 60-180° C (C7/L19-30) to meet known requirements (polymeric material having a melting point in a of 120 °C) is prima facie obvious.
8.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2019/117485) (using US 2020/0303701 as a copy with citations thereto) in view of Xu (CN 207977389) and Hassel et al. (US 5,047,272) as applied to at least claim 3, and further in view of Bliznets et al. (US 2013/0313466).
	Regarding claim 4, modified Kim fails to disclose the receiving space comprises one or more capsules or tubes as claimed.  In an analogous field of endeavor, Bliznets discloses known fire-fighting agents with fire-extinguishing properties, wherein the material includes microcapsules with a fire-extinguishing composition in the form of a halocarbon enclosed in a polymeric shell consisting of polyurea and/or polyurethane (abstract).  Bliznets teaches said micro-capsulted fire extinguishing composition is durable, strong, and flexible to be suitable for practical employment (P9).  
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as (at least one) of the flame-extinguishing agents of modified Kim that of the microcapsules of Bliznets to be received in the hollow chamber (“receiving space”) of the explosion-proof plate 5 (“extinguisher sheet”) of modified Kim to provide the predictable results of a fire-extinguishing composition that is durable, strong, and flexible to be suitable for practical employment as taught by Bliznets (P9), and furthermore, given that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (MPEP 2144.07).
Regarding claim 5, modified Kim (Xu) teaches wherein the fire extinguishing agent comprises carbon tetrachloride (“a halogenated carbon compound”).  Modified Kim (Bliznets) also teaches the use of a halocarbon as a fire fire-extinguishing composition.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2019/117485) (using US 2020/0303701 as a copy with citations thereto) in view of Xu (CN 207977389) as applied to at least claim 1 above, and further in view of Fitzpatrick (US 7,385,480) and Fitzpatrick (US 6,136,423) (hereinafter “Fitzpatrick2”), both Fitzpatricks being the same inventor.
Regarding claim 6, modified Kim (Xu) fails to disclose the explosion-proof plate 5 (“extinguisher sheet”) comprises different types of sheets configured to emit the fire extinguishing agent at different temperatures.  In an analogous field of endeavor, Fitzpatrick teaches a fire fighting apparatus analogous in function and form to the explosion-proof plate 5 (“extinguisher sheet”) of modified Kim, wherein the apparatus includes a plurality of sheets with fire extinguishing agent 18, 18’’ therein.  Specifically, the apparatus (Fig. 4) has heat-sensitive membranes 14, 14A which rupture at elevated temperatures to release fire retardant material 18' and 18'', resectively.  The first heat-senstivie membrane 14 ruptures first such that 18’ is released, and membrane 14A along with retardant powder 18’’ come to rest upon base 12 via gravity, and powder 18''  is then available for release should second membrane 14A be ruptured (C3/L17-29).  Fitzpatrick teaches that the layering allows for multiple layers of fire retarding agent to be successively discharged as their supporting membranes are ruputured until the fire is brought under control and may be made small enough ot fit inside the housing of an item of electrical equipment (C3/L30-53).

    PNG
    media_image3.png
    309
    642
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the explosion-proof plate 5 (“extinguisher sheet”) of modified Kim with multiple, different sheets configured to emit a respective fire extinguishing agent given Fitzpatrick teaches such a configuration is known in the art and provides the predictable result of allowing for fire retarding agent to be successively discharged as thesupporting membranes are ruputured until the fire is brought under control.
Furthermore, Kim as modified by Fitzpatrick doesn’t explicitly teach that the sheets (membrane 14, 14a) are different such that the fire extinguishing agent (18, 18'') is emitted at different temperatures; however, Fitzpatrick2 (same inventor) teaches analogous art of another fire fighting appartus in which a plurality of shells made of a membrane and filled with fire retardant materials are provided, wherein the shells burst at high temperatures to release the fire retardant materials to extinguish the material (abstract), and wherein the thickness of the shells can be adjusted to be more sensitive to temperature than others in order to allow for the shells to burst at different temperatures (C2/L51-62).
Therefore, it would have been further obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the membranes 14, 14a of Fitzpatrick as different types of sheets (i.e., differeing in thicknesses) as taught by Fitzpatrick2 such that the membranes 14, 14a can burst at different temperatures, thereby allowing the membranes 14, 14a to respond differently to elevated temperatures such that delayed resposnes for particular types of retardant materials may be achieved (C2/L51-62).

10.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Kim et al. (WO 2019/117485) (using US 2020/0303701 as a copy with citations thereto) in view of Xu (CN 207977389) as applied to at least claim 1 above, and further in view of Page et al. (US 2018/0026245).
Regarding claim 7, modified Kim (Xu) fails to teaches wherein a ratio of a weight of the fire extinguishing agent in the extinguisher sheet relative to a total weight of the explosion-proof plate 5 (“extinguisher sheet”) is from 30% to 50%.  
In the same field of endeavor, Page teaches an intumescent battery housing which includes a powder chamber that may comprise a flame retardant material that when heated, decomposes and releases an inert gas (P11), wherein the body 105 and lid 101 of the battery housing also includes fire retardants with the concentration being from 5-55 wt% in the composite (P43) (i.e., relative to a total weight of the body 105/ lid 101).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to include the fire extinguishing agent in the extinguisher sheet in a concentration of 5-55 wt% given Page teaches this is a suitable ratio in the same field of endeavor for an analogous constituent (P43).  
Furthermore, the courts have held the following:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Thus, in the absence of new or unexpected results for which objective evidence is provided that is fully commensurate in scope with the claims presented, it is considered an obvious expedient to determine the optimum or workable ranges by routine experimentation of the fire extinguishing agent utilized in the explosion-proof plate 5 (“extinguisher sheet”) of modified Kim.    
Regarding claim 8, modified Kim fails to disclose an amount of the fire extinguishing agent in the extinguisher sheet is from 0.12 g/cm3 to 0.82 g/cm3 as claimed.  The rejection of claim 7 is incorporated into the present rejection and not repeated here, wherein modified Kim/Page includes the fire extinguishing agent in the extinguisher sheet in a concentration of 5-55 wt% given Page teaches this is a suitable ratio in the same field of endeavor for an analogous constituent (P43).  Although not stated in terms of g/cm3 (i.e., amount in a given volume), Page is still optimizing the same thing which is the amount of fire retardant within a component for use with a battery in the range of  within the analogous 5-55 wt% (P43).
Thus, determining an appropriate amount in the fire extinguishing agent in the extinguisher sheet in terms of grams per cubic centimeter is simply another manner of optimizing the amount of fire retardant within a component which Page teaches in terms of weight percent (P43).  See the case law cited directly above (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Thus, in the absence of new or unexpected results for which objective evidence is provided that is fully commensurate in scope with the claims presented, it is considered an obvious expedient to determine the optimum or workable ranges by routine experimentation of the fire extinguishing agent utilized in the explosion-proof plate 5 (“extinguisher sheet”) of modified Kim in any format (weight percentage, volume percentage, g/cm3, etc.), the feature providing the predictable result of achieving the needed amount of fire extinguisher agent for a given battery module while balancing cost and design requirements.  

11.	Claim 17 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Kim et al. (WO 2019/117485) (using US 2020/0303701 as a copy with citations thereto) in view of Xu (CN 207977389) as applied to at least claim 1 above, and further in view of Yoshida et al. (US 2022/0149477).  
Regarding claim 17, Kim teaches wherein each of the ducts GR is positioned below an interior of a corresponding protrusion part PW of the protrusion parts (see Fig. 5, reproduced below for convenience); but fails to disclose that each of the ducts GR extends into an interior of a corresponding protrusion part PW of the protrusion parts as claimed.  

    PNG
    media_image2.png
    554
    580
    media_image2.png
    Greyscale

As detailed above in the first rejection of claim 17 (incorporated into the present rejection and not repeated here), the change in form such that either the duct GR, the protrusion part PW, or both are configured to have a longer length such that the each of the ducts GR extends into an interior of a corresponding protrusion part PW of the protrusion parts as claimed is considered an obvious design modification absence of new or unexpected results for which objective evidence exists, and furthermore, an obvious design change to help achieve the feature taught by Kim that the ducts GR should not move outside the protruding part PW walls when the battery swells (P99) as the extended portion (e.g., if the duct GR was extended in length) would then abut against the other component (the protruded portion PW) when swelling occurs and the frame moves away prohibiting further movement toward the non-desired configuration (P99).   
Additionally, such a feature is a known construct as taught by Egashira, Egashira teaching analogous art of a battery module in which each battery of the module has a valve 24 paired with a gas discharge duct 38 created by second wall portions 36 of duct plate 28, wherein as shown in Fig. 3, the second wall portions 36 that form each of the ducts extends into an interior (see square) of a corresponding protrusion part (annotated below) of cover plate 60:

    PNG
    media_image4.png
    547
    861
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the length of either the duct GR, the protrusion part PW, or both of Kim such that they are configured to have a longer length such that the each of the ducts GR extends into an interior of a corresponding protrusion part PW of the protrusion parts as claimed as it is considered an obvious design modification absence of new or unexpected results for which objective evidence exists, and furthermore, a known construct in the art as taught by Egashira (Fig. 3).


Double Patenting 
12.	The provisional  rejection of claims 1-16 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of copending Application No. 16/901,541 is withdrawn in view of the amendments made in each application such that the claim sets are no longer identical.

13.	The provisional rejections of claims 1-16 of this application on the ground of nonstatutory double patenting as being unpatentable over the claims present in each of the following applications (and in some instances in view of other references) (individually): 
copending Application No. 16/844,914;
 	copending Application No. 16/901,474;
	copending Application No. 17/014,970
	copending Application No. 16/901,522;
	copending Application No. 17/014,034;
	copending Application No. 17/014,089;
	copending Application No. 17/014,976;
	copending Application No. 16/901,527 in view of either Kim et al. (US 2020/0303701) or Sugeno et al. (US 2019/0334143) (individually);
copending Application No. 16/901,538 in view of either Kim et al. (US 2020/0303701) or Sugeno et al. (US 2019/0334143) (individually); .   
copending Application No. 17/014,061 in view of either Kim et al. (US 2020/0303701) or Sugeno et al. (US 2019/0334143) (individually); 
copending Application No. 17/014,900 in view of either Kim et al. (US 2020/0303701) or Sugeno et al. (US 2019/0334143) (individually); 

	are withdrawn in view of the amendments made to the claims.

14.	The rejection of claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,145,933 is withdrawn  in view of the amendments made to the claims.

15.	Claims 1-17 of this application are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims present in each of the following applications (individually):
copending Application No. 16/901,541;
copending Application No. 16/844,914;
 	copending Application No. 16/901,474;
	copending Application No. 17/014,970
	copending Application No. 16/901,522;
	copending Application No. 17/014,034;
	 copending Application No. 17/014,089;
	 copending Application No. 17/014,976;
	 copending Application No. 16/901,527;
copending Application No. 16/901,538;   
copending Application No. 17/014,061;
copending Application No. 17/014,900;
in view of Kim et al. (WO 2019/117485)* (using US 2020/0303701 as a copy with citations thereto).
Although the claims at issue are not identical, they are not patentably distinct from each other because the only feature not set forth in the above claim sets found in the instant claim set is, “wherein the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area, and each surrounding an exterior of a corresponding duct of the ducts.”  The feature is met by Kim (see prior art rejection above detailing how Kim teaches the feature).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,145,933 in view of Kim et al. (WO 2019/117485)* (using US 2020/0303701 as a copy with citations thereto).
Although the claims at issue are not identical, they are not patentably distinct from each other because the only feature not set forth in the above claim sets found in the instant claim set is, “wherein the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area, and each surrounding an exterior of a corresponding duct of the ducts.”  The feature is met by either of Kim (see prior art rejection above detailing how Kim teaches the feature).  

Response to Arguments
17.	Applicant’s arguments with respect to the prior art rejection applied in the prior Office Action in view of the amendments made to the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as detailed above.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Egashira et al. (US 2022/0149478);  
	Yoshida et al. (US 2022/0140434); 
	Yasui et al. (US 2016/0049626); 
	Li (US 2021/0296625);
	Jiang et al (US 2022/0059902); 
	Chen (EP 3,866,233) could be applied in a similar manner as Xu in terms of a secondary reference to teach the claimed extinguisher sheet (see NF rejection mailed on 2/15/2022 of co-pending application 17/014,061 – copies cited and provided by Applicant).

19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729